Citation Nr: 0911510	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus with cerebrovascular occlusive 
disease, ischemic seizure activity and hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied service connection for PTSD and 
granted service connection for diabetes mellitus with 
cerebrovascular occlusive disease, ischemic seizure activity 
and hypertension, evaluated as 20 percent disabling.  

The Board observes that the Veteran has a 100 percent 
evaluation for organic mood disorder, secondary to traumatic 
brain injury (claimed as depression/anxiety).  The Board 
observes that this service-connected disability stems from an 
inservice motor vehicle accident that occurred in the United 
States.  

The issue of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus with cerebrovascular 
occlusive disease, ischemic seizure activity and hypertension 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the veteran engaged in combat 
or experienced a stressor during active duty.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2008 ).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2006 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the April 2006 notice 
provided Dingess notice.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  

The Veteran has not been provided a VA examination for his 
PTSD claim.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination to determine whether the veteran 
has PTSD is not required because the record fails to confirm 
the claimed stressors or show that a stressful in-service 
event may be presumed.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the veteran's claim, service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection for PTSD also requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

In May and October 2006 correspondence, the Veteran 
identified several stressors, which are detailed below.  

In March 1968 in Song Be province, Corporal K.A., from 
Cleveland Heights, Ohio, was shot with an AK-47 round while 
on patrol.  He fell at the Veteran's feet and died in the 
Veteran's arms.  He and the Veteran had been close buddies.  

In December 1968 at a village near base camp at Da Nang, a 
Marine received a "Dear John" letter and shot himself.  The 
Veteran does not remember the Marines' name other than [redacted].    

In January 1969, while sweeping a village next to the 
compound, mutilated bodies were found in a bay in a wire 
area.  Partial bodies were put in bags for a truck.  From 
time to time, the bay had to be checked and cleaned.  No 
location was provided.

In April 1969, while on a sweep of a village near base camp 
at Da Nang, the Veteran and other Marines were pinned down by 
a sniper.  A Marine was killed.  The Veteran does not 
remember the Marines' name other than his nickname [redacted].  
The veteran also mentioned helicopter rides with the wounded.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  In so 
finding, the Board observes that there is no evidence that 
the veteran was in combat or that he experienced a stressful 
event during service.  

An April 2007 VA memo determines that there was insufficient 
information to submit to the Marine Corps for verification.  
The memo notes that the Veteran had been twice asked to 
provide information regarding the claimed stressors, and that 
VA had reviewed his service treatment records and personnel 
file extracts.  The memo noted that the name of the Marine 
casualty [K.A.] could not be located on any casualty list.
 
The report of a February 2008 VA psychiatric examination (for 
mental disorders other than PTSD and eating disorders) 
provides an Axis I diagnosis of organic mood disorder due to 
severe traumatic brain injury; and PTSD.  The report notes 
that the examination was conducted to determine whether the 
Veteran had depression secondary to diabetes mellitus.  
Nevertheless, the report reviews the Veteran's claimed 
stressors and observes that his PTSD symptoms were likely 
related to his service in Vietnam.  

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat and the evidence 
establishes that the veteran engaged in combat with the 
enemy.  

In this case, the Veteran's DD 214 does not reflect any 
combat citations such as a Combat Action Ribbon, Purple Heart 
Medal, or Bronze Star Medal with a "V" device for valor in 
combat.  It reflects that his military occupational specialty 
was "AdminMan", which it related to the civilian occupation 
of counselor.

In cases such as these, when a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In these cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case there is no evidence to confirm the Veteran's 
alleged in-service stressors.  Although VA twice asked the 
Veteran to provide specific information regarding the claimed 
events, his accounts of the claimed stressors lack either 
specific locations, full proper names (as opposed to a 
nickname or first name), or a full proper name that matches 
official casualty lists.  The information provided would not 
allow submission of his claimed stressors to the Marine Corps 
for verification.  

The medical diagnosis of PTSD, linked to the Veteran's 
claimed stressors, does not corroborate that the stressors 
occurred.  The diagnosis is based solely on the Veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

The Board is not bound to accept the Veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1992); Swann, supra.  The question of whether a specific 
event reported by a veteran as a stressor actually occurred 
is a question of fact for the Board to decide, involving, as 
it does, factors as much historical as psychological.  Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the Veteran has failed to satisfy the criteria for service 
connection for PTSD.  As the Veteran bases his claim on the 
claimed stressors, service connection cannot be granted 
without verification of a claimed stressor, regardless of 
current diagnosis of PTSD.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for PTSD must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.


REMAND

A preliminary review of the Veteran's claims file indicates 
that his claim for an initial evaluation in excess of 20 
percent for diabetes mellitus with cerebrovascular occlusive 
disease, ischemic seizure activity and hypertension requires 
additional development.

The most recent VA examination for diabetes mellitus was 
conducted in October 2006.  The report provides in part that 
the Veteran had experienced no more seizure spells or 
persisting neurological deficits since beginning medication.

The May 2007 rating decision that granted service connection 
and a 20 percent evaluation noted that the Veteran's 
cerebrovascular occlusive disease, ischemic seizure activity 
and hypertension were noncompensable and therefore included 
them with the Veteran's diabetes mellitus.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1) (2008).

Subsequent VA outpatient treatment records reflect that the 
Veteran's diabetes mellitus and related disabilities have 
increased in severity since the October 2006 VA examination.  
The report of a November 2007 VA outpatient neurology 
consultation provides that the Veteran's chief complaint was 
seizures.  He reported episodes of jerking for the past 3 to 
4 years.  After being put on medication, his spells had only 
decreased from 6 to 12 a month to 6 to 8 a month.  The 
pertinent plan was to obtain medical records from St. David's 
Hospital, where the Veteran had been admitted recently.  

A January 2008 VA outpatient treatment report recounts that 
the Veteran was referred from the mental health clinic for 
seizure activity.  He was brought to triage with frequent 
seizures and episodes of jerking of right upper and lower 
extremities.  The Veteran had a witnessed event that day 
during a VA C&P examination.  The Veteran was sent to a local 
emergency room, at South Austin Hospital, for evaluation and 
stabilization.  

The Court of Appeals for Veterans Claims has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Accordingly, the Veteran's case 
requires a new examination.  

In addition, statutes and regulations require that VA assist 
a claimant in obtaining evidence.  Such assistance includes 
obtaining medical records that are necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(1) (2008).  In this case, 
the claims file does not contain any treatment records from 
St. David's Hospital or South Austin Hospital.  Because such 
medical records are potentially relevant to the issue of the 
severity of the Veteran's diabetes and related disabilities, 
VA must obtain them.

While the further delay of this case is regrettable, due 
process considerations require such action.   Accordingly, 
the case is REMANDED for the following action:

1.  After procuring any necessary 
authorization, obtain all treatment 
records from St. David's Hospital and 
South Austin Hospital.  All available 
records should be associated with the 
claims folder.  If any such reports are 
unavailable, that fact should be 
annotated in the claims folder.

2.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the Veteran's service-
connected diabetes mellitus with 
cerebrovascular occlusive disease, 
ischemic seizure activity and 
hypertension.  The claims file must be 
made available to the examiner.  The 
examiner is requested to address the 
severity of each condition.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner finds it 
impossible to provide an opinion without 
resort to pure speculation, the examiner 
should so indicate.

3.  Then, readjudicate the Veteran's 
claim for an initial evaluation in excess 
of 20 percent for diabetes mellitus with 
cerebrovascular occlusive disease, 
ischemic seizure activity and 
hypertension.  In doing so, the RO should 
consider whether any separate compensable 
evaluations are warranted under 
Diagnostic Code 7913, Note (1).  If the 
benefit sought on appeal remains denied, 
provide the Veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


